t c memo united_states tax_court edward l walter and jamie k walter petitioners v commissioner of internal revenue respondent docket no filed date deborah r jaffe and robert m mccallum for petitioners julie l payne for respondent memorandum opinion laro judge this case is before the court for decision without trial see rule petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the applicable versions of the internal_revenue_code deficiency in their federal_income_tax and an addition_to_tax of dollar_figure under sec_6651 after concessions by respondent we are left to decide the date on which to value stock transferred to edward walter petitioner through his exercise of stock_options respondent argues that the appropriate valuation_date is date petitioners argue that the appropriate valuation_date is date we agree with respondent background all facts were stipulated or contained in the exhibits submitted therewith we find the facts accordingly at the time of the filing of the petition herein petitioners resided on bainbridge island washington stock_option grants petitioner was employed by primus knowledge solutions inc primus until his employment terminated on date as an employee of primus petitioner was granted three separate options to purchase its publicly traded common_stock more specifically respective stock_option letter agreements dated date granted petitioner a nonqualified_stock_option first option to purchase big_number shares of primus stock a nonqualified_stock_option second option to purchase big_number shares of primus stock and an incentive_stock_option third option to purchase big_number shares of primus stock the exercise price under each of these options was dollar_figure per share as of date petitioner was sufficiently vested to purchase big_number of the shares mentioned in the first option big_number of the shares mentioned in the second option and big_number of the shares mentioned in the third option the stock_option letter agreements pertaining to the first and second options provided for payment of the exercise price of the shares described therein as follows the option may be exercised by the delivery of a cash personal check unless at the time of exercise the plan_administrator determines otherwise bank certified or cashier’s check or b unless the plan_administrator in its sole discretion determines otherwise shares of the capital stock of the company held by you for a period of at least six months having a fair_market_value at the time of exercise as determined in good_faith by the plan_administrator equal to the exercise price as a condition to the exercise of a non-qualified stock_option you shall make such arrangements as the company may require for the satisfaction of any federal state or local withholding_tax obligations that may arise in connection with such exercise the stock_option letter agreement pertaining to the third option provided for payment of the exercise price of the shares described therein as follows unless the plan_administrator at any time determines otherwise the option may be exercised by the delivery of a cash personal check bank certified or cashier’s check or b shares of the capital stock of the company held by you for a period of at least six months having a fair_market_value at the time of primus’s stock incentive compensation plan the plan defined the plan_administrator as primus’s board_of directors or any properly designated committee of the board exercise as determined in good_faith by the plan_administrator equal to the exercise price stock incentive compensation plan the stock_options granted by the three stock_option letter agreements were granted pursuant to the plan and each of those agreements incorporated the plan by reference section of the plan states that an optionee may exercise his or her stock_options by written notice to the company in accordance with procedures established by the plan_administrator setting forth the number of shares with respect to which the option is being exercised and accompanied by payment in full as described in section of the plan section of the plan states that payment in full may be made by the following means the exercise price for shares purchased under an option shall be paid in full to the company primus by delivery of consideration equal to the product of the option exercise price and the number of shares purchased such consideration must be paid in cash except that the plan_administrator may either at the time the option is granted or at any time before it is exercised and subject_to such limitations as the plan_administrator may determine authorize payment in cash and or one or more of the following alternative forms i common_stock already owned by the holder for at least six months or any shorter period necessary to avoid a charge to the company’s earnings for financial reporting purposes having a fair_market_value on the day prior to the exercise date equal to the aggregate option exercise price ii a promissory note authorized pursuant to sec_11 of the plan iii if the common_stock is publicly traded delivery of a properly executed exercise notice together with irrevocable instructions to a a brokerage firm designated by the company to deliver promptly to the company the aggregate amount of sale or loan proceeds to pay the option exercise price and any withholding_tax obligations that may arise in connection with the exercise and b the company to deliver the certificates for such purchased shares directly to such brokerage firm all in accordance with the regulations of the federal reserve board or iv such other consideration as the plan_administrator may permit section of the plan states that primus may require an optionee to pay primus the amount of any withholding_tax that primus is required to withhold with respect to the grant exercise payment or settlement of the option the plan does not provide for postponing the delivery of shares of stock to an optionee who exercises a stock_option petitioner’s piper jaffray account during all periods relevant to this case u s bancorp piper jaffray piper jaffray was a brokerage firm designated by primus as one authorized to pay the optionee’s exercise price and receive the optionee’s certificates for purchased shares on date petitioner opened an asset management account at piper jaffray petitioner stated on the application that his annual income was dollar_figure that his net_worth excluding his home was more than dollar_figure and that his liquid net_worth eg his cash and securities holdings totaled dollar_figure the account gave petitioner automatic access to credit extension pre-approved loans at competitive rates petitioner’s account at piper jaffray was subject_to an asset management account agreement disclosure statement and application pj account agreement the pj account agreement stated in part that petitioner’s account included a ready purchase credit feature that feature allowed petitioner to purchase securities on credit of up to percent of the current market_value of eligible securities in his account if petitioner used this feature any securities in his piper jaffray account became collateral for the extended credit and in the event of a default by petitioner in repaying the extension of credit could be sold by piper jaffray to reduce or to liquidate entirely any debit balances in his account as to any order that petitioner placed with piper jaffray for the purchase of securities the pj account agreement stated when i buy securities you will first apply any cash in my account on the settlement_date to pay for the purchase if there is insufficient cash you will then redeem fund shares at net asset value to pay the amount due if there are not enough fund shares in the account to pay this amount the trade will be treated as a credit transaction you may extend credit to me on the terms and conditions set forth in this agreement any credit you extend to me will be automatically collateralized by eligible securities in my account if there are not sufficient eligible securities in the account i must deposit additional cash or eligible securities into my account within the timeframes required by regulations and your policies if cash or eligible securities are not deposited on time you may liquidate the securities at market risk and exposure to me stock_option notice of exercise and exercise in order for petitioner to exercise his stock_options from primus piper jaffray used a 1-page form notice the notice was drafted on piper jaffray letterhead and was entitled stock_option notice of exercise the top half of the notice allowed petitioner to advise primus that he was exercising his stock_options and to instruct piper jaffray on the manner in which he would pay for the exercise by checking one of three boxes with corresponding instructions the top half of the notice also advised primus that piper jaffray was enclosing its check or checks payable to primus as the total_payment amount representing the exercise price due as a result of the stock_option exercise instructed primus to deposit into petitioner’s piper jaffray account the shares he purchased by exercising his stock_options and contained lines on which petitioner should enter certain specified personal information and sign his name with a date of signature the bottom half of the notice contained a statement that primus verified the information set forth on the top half of the notice and that it would deliver the requested shares to piper jaffray within business days or a reasonable_time thereafter the bottom half of the notice also the respective instructions to the three boxes were same day sale exercise your stock_options by selling all shares immediately cashless exercise exercise your stock_options by selling enough shares to cover exercise cost and exercise and hold margin stock to exercise options and hold at us bancorp piper jaffray interest rates will be charged according to current margin rates contained a space that piper jaffray desired primus to sign to acknowledge its verification on date petitioner signed his notice and either he or piper jaffray faxed the notice to primus after primus’s close of business the notice stated that petitioner was exercising his options to purchase big_number shares and that the total due was dollar_figure in payment of those shares petitioner checked the box corresponding to same day sale exercise your stock_options by selling all shares immediately at a m of the next day date piper jaffray faxed primus a second notice that consisted of the notice faxed the day before with two alterations the first alteration crossed out the election of the same day sale and the second alteration checked the box corresponding to exercise and hold and circled that box and the related instructions the notice faxed on date was accompanied by a cover sheet that explained that the first notice was incorrect in that petitioner was exercising and holding his shares rather than selling them the cover sheet also explained that petitioner on that day was wiring dollar_figure to piper jaffray and that piper jaffray would forward those proceeds to primus when received on date dollar_figure wa sec_4 it does not appear that primus signed the statement on petitioner’s notice big_number shares multiplied by a per share exercise price of dollar_figure equals dollar_figure transferred by wire from petitioner’s account at charles schwab to petitioner’s account at piper jaffray piper jaffray sent primus two checks drawn on petitioner’s piper jaffray account the first check in the amount of dollar_figure and dated date was for payment of the exercise price the second check in the amount of dollar_figure and dated date was for payment of withholding_tax on the exercise of petitioner’s nonqualified_stock_options petitioner used credit from piper jaffray to fund dollar_figure of the dollar_figure on date primus prepared three confirmations the confirmations reported that petitioner on date had exercised his first second and third options in purchase of big_number shares big_number shares and big_number shares respectively at a market_value per share of dollar_figure75 on each weekday from friday july through thursday date shares of primus common_stock had a closing price and an average high low price as follows july closing price high low average dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure75 dollar_figure dollar_figure form_w-2 issued to petitioner and petitioners’ return petitioner received from primus a form_w-2 wage and tax statement reporting income of dollar_figure from wages tips and other compensation primus reported that dollar_figure of this amount was attributable to the exercise of petitioner’s stock_options in calculating petitioner’s income from the exercise of his stock_options primus used a market_value per share of dollar_figure75 which amount is the shares’ high low average on date on their joint federal_income_tax return petitioners reported income from wages salaries tips etc of dollar_figure which amount represents all of the income reported as paid to petitioner on the forms w-2 issued by primus and the illinois institute of technology on line other income of their return petitioners reduced their gross_income by dollar_figure this amount reflects a per share value of dollar_figure25 for primus stock purchased by the exercise of petitioner’s nonqualified_stock_options which value was the closing price for primus common_stock on date this figure equals the big_number shares purchased through the exercise of the first and second options multiplied by the high low average of dollar_figure75 less the big_number shares multiplied by the dollar_figure per share exercise price in other words big_number x dollar_figure75 - big_number x dollar_figure dollar_figure in addition to the form_w-2 issued by primus a form_w-2 was issued to petitioner by the illinois institute of technology in the amount of dollar_figure discussion sec_83 generally provides that when property is transferred to a person in_connection_with_the_performance_of_services the fair_market_value of the property at the first time the rights of the person having the beneficial_interest in the property are transferable or not subject_to a substantial_risk_of_forfeiture less the amount_paid for the property is includable in the gross_income of the person who performed the services see 117_tc_237 affd 65_fedappx_508 5th cir in general an employee who receives a nonstatutory stock_option without a readily_ascertainable_fair_market_value is taxed not on the receipt of the option but at the time pursuant to the employee’s exercise of the option the shares have been transferred to and become substantially_vested in the employee see sec_83 e tanner v commissioner supra pincite sec_1_83-1 income_tax regs shares become substantially_vested in the employee when the shares are either transferable or not subject_to a substantial_risk_of_forfeiture see racine v commissioner tcmemo_2006_162 facq v commissioner tcmemo_2006_111 sec_1_83-3 income_tax regs the parties do not argue that the disputed shares were nontransferrable or that petitioner’s right to full enjoyment of the shares was conditioned upon the future performance of substantial services resolution of the issue before us turns on the date of the transfer of the shares to petitioner see sec_1_83-3 income_tax regs for purposes of sec_83 and the regulations thereunder a transfer of property occurs when a person acquires a beneficial_ownership interest in the property see sec_1_83-3 income_tax regs petitioner’s rights in the primus stock subject_to option are fixed by the terms of the plan and the stock_option letter agreements thus the determination of when petitioner acquired a beneficial_interest in the primus stock requires an analysis of the contract provisions set forth in those documents these provisions define and establish when the exercise is complete so as to constitute a transfer of a beneficial_interest to petitioner we read those documents to conclude that petitioner acquired a beneficial_ownership interest in his primus stock on the day the notice became effective ie on date petitioner’s notice was first faxed to primus after the close of business on date and was superseded by the second notice faxed to primus the next morning the transmission of the notice as superseded satisfied the requirements for exercising the options set forth in section of the plan it was a written notice delivered to primus specifying the number of shares to be purchased and accompanied by payment in full as described in section of the plan both the writing of a check to primus and the crediting of the shares to petitioner’s brokerage account were but ministerial acts done in furtherance of his exercise of date petitioners argue that the exercise of the stock_options did not occur until date because that is when full payment of the exercise price of the shares took place in the form of the issuance and delivery by piper jaffray of a check in full payment of the exercise price petitioner’s notice as superseded provided for payment in a method as an alternative to a cash payment that was permitted by section iii of the plan and was sufficient to validate and make effective the notice on date petitioners argue that this method was unavailable to petitioner as a means by which to exercise his options because it was not expressly provided for in the stock_option letter agreements entered into between petitioner and primus we disagree it was not necessary for that method to be expressly provided for in those agreements because the agreements specifically state that the terms of the options are as set forth in the plan and the stock_option letter agreements that the agreements are subject_to and in accordance with the express terms and conditions of the plan and are in all respects limited by and subject_to the express terms and provisions of the plan and that the terms set forth in the agreements are a summary of the most important terms set forth in the plan a copy of the plan was attached to and expressly incorporated by reference into each of the stock_option letter agreements although not mentioned by petitioners we recognize that section iii of the plan states that irrevocable instructions shall be given to pay not only the option_price but any withholding obligations as well and that the total amount shown as due on the notice does not include any withholding_tax we do not believe that this fact means that petitioner’s exercise of his options was not effective on date to be sure primus considered petitioner to have met and treated petitioner as having met all of the requirements to have exercised his options in purchase of the stock on date primus issued to petitioner the confirmations reporting that he had exercised his options on that date and it issued to him the form_w-2 valuing the stock as of that date primus’s view on the date on which petitioner exercised his options is especially probative here where notwithstanding the applicability of section iii of the plan section iv of the plan allowed the plan_administrator to accept in exercise of the options any form of consideration that it desired moreover by way of the notice petitioner on date gave irrevocable instructions to piper jaffray to purchase primus stock through an exercise of his options and directed primus to issue the stock to him by placing the stock in his piper jaffray account petitioner also directed piper jaffray to hold the stock and to purchase the stock on margin to generate any funds necessary to pay for the purchase the fact that the notice did not state specifically that primus was also instructed to forward to primus any withholding obligation connected to the exercise of the options does not necessarily mean that primus as of that date was not obligated to do so given petitioner’s instructions to piper jaffray and his pj account agreement with piper jaffray piper jaffray was required to pay promptly to primus all costs related to petitioner’s exercise of his options in purchase of the primus stock and such costs would have included the prompt depositing of the withholding taxes if and when required in this regard section iii of the plan did not require that the option exercise price or any withholding obligation be tendered with the exercise notice in order to make the notice effective it simply stated that the optionee must instruct the brokerage firm to deliver the option exercise price and any withholding_tax obligations promptly nor do the stock_option letters require that petitioner actually pay the withholding_tax just that he make such arrangements as the company may require for the satisfaction of any withholding obligations connected to the exercise petitioners further argue that even if petitioner had been authorized to pay the exercise price by the method set forth in section iii of the plan such attempt was ineffective because petitioner gave irrevocable instructions neither to primus nor to piper jaffray we find petitioners’ arguments on this point unavailing on date primus became obligated to issue the shares and piper jaffray became obligated to pay for them either by selling the shares or advancing funds on margin petitioner’s date notice constitutes his unconditional acceptance of primus’s offer under the stock_option grants and created a contract between primus and petitioner for the sale of the exercised shares of stock petitioner could not revoke or withdraw his acceptance of primus’s offer moreover petitioners have not shown that petitioner’s exercise was conditional or that he reserved the right to revoke the notice a beneficial_owner is one who does not have legal_title to property but has rights in the property which are the normal incidents of owning property 345_fsupp2d_1046 n d cal such rights include the right to receive dividends on and vote the shares the right to dispose_of the shares as the beneficial_owner sees fit and the right to use the shares as collateral see 359_fsupp2d_1129 w d wash miller v united_states supra pincite another indication that a transfer has occurred is the extent to which the transferee incurs the risk that the value of the property at the time of transfer will decline sec_1_83-3 income_tax regs as of date petitioner could dispose_of his primus stock as he saw fit in fact according to his notice petitioner provided for the sale on date of all of the primus shares he obtained by exercising his stock_options this sale would have taken place if petitioner had not again exercised control_over those shares by changing his sell order petitioner also evidenced his beneficial_ownership interest in the primus shares by using at least some of those shares as collateral for the funds he borrowed from piper jaffray petitioner used credit from piper jaffray to fund dollar_figure of the dollar_figure paid to primus for withholding taxes on the exercise of the stock_options under petitioner’s pj account agreement petitioner’s use of credit caused the securities in his account consisting largely of the primus stock he purchased by exercising his stock_options to become collateral for that credit also on date petitioner incurred the risk of a beneficial_owner that the value of his primus stock would decline according to his notice petitioner determined to eliminate this risk by electing to sell all of his primus stock immediately after exercise when petitioner changed his mind and canceled his sell order he chose to hold his primus stock and to bear the risk of a decline in its value we hold for respondent we have considered all arguments made by petitioners for a contrary holding and found those arguments not discussed herein to be without merit to reflect the foregoing decision will be entered under rule
